Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art does not disclose, or render obvious, the method as defined by claim 1 or the twin laundry machine as defined by claim 18.  There is no apparent teaching, suggestion, or motivation to further modify the closest prior art, Kim (US 2016/0215432), to be structured and to function as claimed.  In contrast to the claims, Kim discloses a first washing unit (110) having a first controller (410) and a first drive unit (420) and a second washing unit (210) having a second controller (510) and a second drive unit (520).  A vibration sensor (300) is installed between the first and second washing units (110, 210), and the detected vibrations are transmitted to the first and second controllers (410, 510) to be used for controlling the washing units accordingly (Figures 6A, 6B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711